                                                               Case 2:18-cv-02342-APG-VCF Document 65 Filed 09/24/20 Page 1 of 2




                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   TYLER ANDREWS
                                                               Nevada Bar No. 9499
                                                           3   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           4   Las Vegas, Nevada 89135
                                                               Telephone: (702) 792-3773
                                                           5   Facsimile: (702) 792-9002
                                                               ferrariom@gtlaw.com
                                                           6   andrewst@gtlaw.com

                                                           7   Counsel for Defendant Groupon, Inc.

                                                           8
                                                                                              UNITED STATES DISTRICT COURT
                                                           9
                                                                                                       DISTRICT OF NEVADA
                                                          10

                                                          11    LAS VEGAS SKYDIVING                                 Case No.: 2:18-cv-02342-APG-VCF
                                                                ADVENTURES, LLC,
                                                          12
GREENBERG TRAURIG, LLP




                                                                                         Plaintiff,                    STIPULATION AND ORDER TO
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773




                                                                                                                    EXTEND TIME FOR GROUPON, INC. TO
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14    v.                                                   FILE OPPOSITION TO MOTION FOR
                                                                                                                           PROTECTIVE ORDER
                                                          15    GROUPON, INC.,
                                                                                                                                (FIRST REQUEST)
                                                          16
                                                                                         Defendant.
                                                          17

                                                          18

                                                          19           Plaintiff   Las    Vegas       Skydiving   Adventures,   LLC,   and   Defendant   Groupon,
                                                          20   Inc.(“Groupon”) by and through their respective counsel of record, and pursuant to Local Rules
                                                          21   IA 6-1, LR IA 6-2, and LR 7-1, hereby stipulate and agree to extend the deadline for Groupon’s
                                                          22   Opposition to Plaintiff’s Motion for Protective Order [ECF 62] by one (1) week, from September
                                                          23   23, 2020 through and including September 30, 2020, and request that the Court enter an order
                                                          24   approving the same. Plaintiff shall have an additional one (1) week to file its reply.
                                                          25   ///
                                                          26   ///
                                                          27   ///
                                                          28   ///
                                                                                                                   1
                                                               ACTIVE 52750452v1
                                                               Case 2:18-cv-02342-APG-VCF Document 65 Filed 09/24/20 Page 2 of 2




                                                           1           This is the first stipulation for extension of time for the pending Opposition and is made
                                                           2   in good faith and not in an attempt to delay proceedings.
                                                           3
                                                                DATED this 23rd day of September, 2020              DATED this 23rd day of September, 2020
                                                           4
                                                                GIBSON LEXBURY LLP                                  GREENBERG TRAURIG, LLP
                                                           5
                                                                /s/ Steven A. Gibson                                /s/ Tyler R. Andrews
                                                           6    STEVEN A. GIBSON                                    MARK E. FERRARIO
                                                                NEVADA BAR NO. 6656                                 Nevada Bar No. 1625
                                                           7
                                                                JODI DONETTA LOWRY                                  10845 Griffith Peak Drive, Suite 600
                                                           8    NEVADA BAR NO. 7798                                 Las Vegas, NV 89135
                                                                CRAIG G. BOURKE                                     TYLER ANDREWS
                                                           9    NEVADA BAR NO. 8968                                 Nevada Bar No. 9499
                                                                3470 East Russell Road                              3161 Michelson Drive, Suite 1000
                                                          10    Las Vegas, NV 89120                                 Irvine, CA 92612-4410
                                                          11
                                                                Counsel for Plaintiff Las Vegas Skydiving           Counsel for Defendant Groupon, Inc.
                                                          12    Adventures, LLC
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14

                                                          15                                                IT IS SO ORDERED.

                                                          16

                                                          17                                                UNITED STATES MAGISTRATE JUDGE
                                                          18
                                                                                                                                9-24-2020
                                                          19                                                DATED:           _____________________
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                                2
                                                               ACTIVE 52750452v1
